Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss. Ashley Essick  (Reg. No. 55,515) on 08/23/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 8 after: “multiplexors” insertion: --, and wherein the contention set comprises a mapping of contents of the user bitstream to configuration bits of the one or more multiplexers and comprises information identifying where routing intellectual properties (IPs) are located on each row of the apparatus, identifying frames and frames bits configured for each of the one or more multiplexers in the routing IPs, and configuration rules--.

Claims 2 and 3 have been cancelled.

Claim 9 line 6 after: “multiplexors” insertion: --, and wherein the contention set comprises a mapping of contents of the user bitstream to configuration bits of the one or more multiplexers and comprises information identifying where routing intellectual properties (IPs) are located on each row of the apparatus, identifying frames and frames bits configured for each of the one or more multiplexers in the routing IPs, and configuration rules--.

Claims 10 and 11 have been cancelled.

Claim 16 line 7 after: “multiplexors” insertion: --, and wherein the contention set comprises a mapping of contents of the user bitstream to configuration bits of the one or more multiplexers and comprises information identifying where routing intellectual properties (IPs) are located on each row of the apparatus, identifying frames and frames bits configured for each of the one or more multiplexers in the routing IPs, and configuration rules--.

Claims 17 and 18 have been cancelled. 

Add new claims 21-24: -- 
21.	(New)  The method of claim 9, wherein the one or more multiplexors comprise one or more routing multiplexors.

22.	(New) The non-transitory machine readable storage medium of claim 16, wherein the one or more multiplexors comprise one or more routing multiplexors.

23.	(New) The non-transitory machine readable storage medium of claim 16, wherein the hardware accelerator device comprising at least one a graphic processing unit (GPU), a central processing unit (CPU), or a programmable integrated circuit (IC).

24.	(New) The non-transitory machine readable storage medium of claim 23, wherein the programmable IC comprises at least one of a field programmable gate array (FPGA), a programmable array logic (PAL), a programmable logic array (PLA), a field programmable logic array (FPLA), an electrically programmable logic device (EPLD), an electrically erasable programmable logic device (EEPLD), a logic cell array (LCA), or a complex programmable logic devices (CPLD).--.

Allowable Subject Matter

Claims 1, 4-9, 12-16 and 19-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that an apparatus comprising: a validator communicably coupled to the memory, the validator to: receive design rule information for the one or more multiplexers, the design rule information referencing the contention set, wherein the contention set identifies a determined harmful bitstream configuration for each multiplexer instance of the one or more multiplexors, and wherein the contention set comprises a mapping of contents of the user bitstream to configuration bits of the one or more multiplexers and comprises information identifying where routing intellectual properties (IPs) are located on each row of the apparatus, identifying frames and frames bits configured for each of the one or more multiplexers in the routing IPs, and configuration rules; receive, at the validator of the apparatus, a user bitstream for programming the one or more multiplexors of the apparatus; analyze, at the validator using the design rule information, the user bitstream against the contention set at a programming time of the apparatus; and provide an error indication responsive to identifying a match between the user bitstream and the contention set., together will all limitations recited in the independent claim 1, and substantially similar to independent claims 9 and 16.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 9 and 16 are allowed. 

The dependent claims  4-8, 12-15 and 19-24 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 4-9, 12-16 and 19-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/             Primary Examiner, Art Unit 2851